Filed 6/24/13 P. v. Kirker CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B246928
                                                                             (Super. Ct. No. F479307
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

THOMAS ALLEN KIRKER,

     Defendant and Appellant.



                   Thomas Allen Kirker appeals from the judgment entered after he pled no
contest to assault (Pen. Code, § 245, subd. (a)(4))1 and admitted a prior strike conviction
(§§ 667, subds. (d)-(e); 1170.12, subds. (b)-(c)). Five weeks after the plea, appellant
indicated that he wanted to withdraw his plea, but after new counsel was appointed,
withdrew the plea withdrawal motion. The trial court suspended imposition of sentence
and granted probation with 90 days jail. Appellant was ordered to pay a $240 restitution
fine (§ 1202.4, subd. (b); a $240 probation revocation fine (§ 1202.44), and a $1,000 fine.
                   Appellant filed a notice of appeal and a request for certificate of probable
cause (§ 1237.5, subd. (a)) alleging that he did not commit the assault.
                   We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, counsel filed a brief raising no issues. On May 9, 2013, we


1
    All statutory references are to the Penal Code.
advised appellant that he had 30 days within which to personally submit any contentions
or issues that he wished to raise on appeal. No response has been received.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 125-
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          YEGAN, J.


We concur:



              GILBERT, P.J.



              PERREN, J.




                                             2
                                 Michael Duffy, Judge

                       Superior Court County of San Luis Obispo

                          ______________________________


              California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard R. Lennon, Staff Attorney, for
Appellant./


              No appearance for Respondent.




                                           3